                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TRACEY N. THOMPSON,
                                                                                        Case No. 18-cv-05057-PJH
                                  8                      Plaintiff,

                                  9              v.                                     ORDER TO SHOW CAUSE
                                  10     TNDC, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 17, 2018, plaintiff Tracey Thompson filed an application for leave to

                                  15   proceed in forma pauperis (“IFP”) and a complaint. Dkts. 1–2. On September 13, 2018,

                                  16   Magistrate Judge Ryu issued a report and recommendation recommending that the

                                  17   complaint be dismissed for lack of subject matter jurisdiction. Dkt. 5. Judge Ryu

                                  18   explained that “[t]his is an action for wrongful eviction” of Thompson from “Civic Center

                                  19   Residence (Civic Center), a housing complex owned and operated by Defendant

                                  20   Tenderloin Neighborhood Development Corporation (TNDC).” Dkt. 5 at 1.

                                  21          Judge Ryu concluded that the court did not have jurisdiction over the action

                                  22   pursuant to federal subject-matter jurisdiction because no cause of action or claim was

                                  23   alleged under the Constitution, laws, or treaties of the United States. Id. at 3–4. Instead,

                                  24   “Thompson alleges a claim for wrongful eviction, which arises under state law.” Id. at 4.

                                  25   Judge Ryu also found that diversity of citizenship does not exist sufficient to establish

                                  26   diversity jurisdiction because both plaintiff and defendant TNDC are citizens of California.

                                  27   Id. at 4–5.

                                  28          Plaintiff did not object to the report and recommendation, and on December 21,
                                  1    2018, this court issued an order adopting it “in every respect.” Dkt. 14. This court

                                  2    dismissed the action with leave to amend and set a deadline for plaintiff to file any

                                  3    amended complaint by February 4, 2019. Id. The court ordered that plaintiff could not

                                  4    add any claims or parties without leave. Id.

                                  5           On January 3, 2019, Thompson filed a letter with the court reporting that she “is

                                  6    very ill,” “demands her room back,” and wants the case “transferred Back over to San

                                  7    Francisco.” Dkt. 15. On January 4, 2019, Thompson filed another letter with the court.

                                  8    Dkt. 16. She alleged that “[t]en people” were in the room above her harassing her

                                  9    through her ceiling and that “Tom Jerasik from Tenderloin (TNDC) the US Surgeon and

                                  10   Patty Boyle From TNDC . . . . are making threats[.]” Id. She alleged that “Dr. Wallen MD”

                                  11   made her gain weight and that Bob Mondin “gassed” her on “Either [sic] and

                                  12   Barbituates[.]” Id. She additionally stated that she “can’t make it to Oakland anymore.
Northern District of California
 United States District Court




                                  13   So, this case has to become a handicapped phone Trial hearing.” Id. Additionally, she

                                  14   requests that her “next court date has to be late in the day and near to me in downtown,

                                  15   San Francisco[.]” Id.

                                  16          The court construes plaintiff’s letters as a motion for intra-division transfer of the

                                  17   case from Oakland to San Francisco. However, this case was dismissed on December

                                  18   21, 2018. Dkt. 14. There is no pending complaint, so there is no complaint to transfer.

                                  19          As such, the court hereby ORDERS PLAINTIFF TO SHOW CAUSE why the case

                                  20   should not be dismissed with prejudice for failure to amend the complaint by the February

                                  21   4, 2019 deadline, and for failure to prosecute the action. If plaintiff does not file a

                                  22   response to this order to show cause by April 19, 2019, the action will be dismissed with

                                  23   prejudice. If plaintiff files an amended complaint by that date, the court will consider

                                  24   plaintiff’s January 3 and January 4 letters as a motion to transfer.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 13, 2019

                                  27                                                 __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      2
